Filed 7/12/22 In re V.N. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re V.N., a Person Coming                                    2d Juv. No. B318597
 Under the Juvenile Court Law.                                (Super. Ct. No. MJ24947)
                                                                (Los Angeles County)

 THE PEOPLE,

      Petitioner and Respondent,

 v.

 V.N.,

      Defendant and Appellant.


       V.N., a minor, appeals after the juvenile court found that
appellant committed misdemeanor assault with a deadly weapon
and declared him a ward of the court. (Pen. Code, § 245, subd.
(a)(1); Welf. & Inst. Code, § 602.)
       We appointed counsel to represent appellant in this appeal.
After an examination of the record, counsel filed an opening brief
that raises no arguable issues. On May 16, 2022, we notified
appellant by mail that he had 30 days within which to personally
submit any contentions or issues he wished us to consider. The
30 days have since passed, and appellant has not presented any
contentions or issues for our consideration.
      In March 2021, appellant, then 16 years old, struck his
estranged mother in the head with a baseball bat during an
altercation after she violated a criminal restraining order and
entered the home where minor was living with maternal
grandfather. Prior to the altercation, mother, who appeared to be
under the influence of methamphetamine, demanded that
maternal grandfather give her a ride. An argument ensued
between appellant and mother, which led to the assault.
      At the contested hearing, the primary issue was whether
appellant acted in self-defense or with the right to forcibly expel a
trespasser. The juvenile court sustained the People’s petition
because (1) appellant used “far more force than reasonably
necessary,” particularly since mother was trying to leave when
appellant went back to the house to get the baseball bat and
reengaged with her, (2) appellant testified that at no time was he
ever afraid of mother, and (3) maternal grandfather’s testimony
was more credible and contradicted much of appellant’s
testimony as to his defenses.
      We have reviewed the entire record and are satisfied that
appellant’s attorney fully complied with his responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436.)
                           DISPOSITION
      The judgment (findings and order) is affirmed.




                                 2
     NOT TO BE PUBLISHED.



                                  YEGAN, J.
We concur:



             GILBERT, P. J.



             PERREN, J.




                              3
                     Brian C. Yep, Judge
             Superior Court County of Los Angeles
               ______________________________

     Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.

     No appearance for Plaintiff and Respondent.